Citation Nr: 1139713	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-14 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability, claimed as a residual of injury to the right eye during service.

2.  Entitlement to service connection for a bilateral foot disability claimed as the residuals of cold injury during service.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right eye disability and also denied the reopening of the Veteran's claim for service connection for residuals of a cold injury to the feet.  An October 2005 rating decision denied service connection for sleep apnea and denied entitlement to TDIU.

In January 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The case was previously before the Board in March 2010, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed with respect to the claim for service connection for a right eye disability.  

The issues of entitlement to service connection for meningioma, status post surgery, and entitlement to special monthly compensation based on the need for aid and attendance have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction these issues.  These issues are referred to the AOJ for appropriate action.  

The issues involving service connection for the residuals of a cold injury and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran incurred a laceration of the right eyelid during active service; there is no evidence of injury to the right eye.

2.  The Veteran has current eye disabilities of age related presbyopia and cortical blindness which result in decreased visual acuity.

3.  There is no credible evidence which relates any current eye disability to active service or the laceration to the right eye lid during active service.  


CONCLUSION OF LAW

The criteria for service connection for a right eye disability, claimed as a residual of injury to the right eye during service, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated June 2003.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence.  Subsequently, the Veteran was provided additional notice in a December 2007 letter, which included all required notice for all the issues, indicated above, including notification of the laws regarding degrees of disability and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and, afforded him the opportunity to present hearing testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).  

A hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   

The Veteran claims entitlement to service connection for a right eye disability, claimed as a residual of injury to the right eye during service.  His account of the specific eye injury incurred during service, however, has been inconsistent.  His base assertion is that during service he was in the field when a fellow Marine threw a sealed can of "C-rations" into a fire.  He asserts that pressure built up and the can exploded.  He further asserts that he was struck by a portion of the can in the region of his right eye.  The Board finds this assertion to be a plausible cause of the laceration of his right eye lid during service.  However, the Veteran has since provided varying accounts of eye injury resulting from this incident during service.  He has asserted at various times that his eyes were "burned" from the heat of the explosion.  At other times he has asserted that pieces of the can, metallic foreign bodies, actually penetrated his right eye and he required surgical removal of these along with some inpatient treatment.  The service treatment records do show laceration of the right eye lid during service.  However, the service treatment records do not show any injury to the right eye during service.   The Veteran is competent to report having an injury to the right eye during service.  However, the Board finds the Veteran's assertions of an injury to the right eye during service to lack credibility in light of the contemporaneous medical evidence in the service treatment records and all post-service eye records showing a complete absence of any residuals of an eye injury.  

VA has obtained the Veteran's service treatment records.  A treatment note dated February 10, 1957 states "Laceration eye.  Lacerated Right eyelid after being struck."  The wound was dressed and the Veteran returned to duty.  This is the only evidence of treatment for an injury to the area of the right eye during service.  A treatment record dated 16 days later shows treatment for blisters with no indication that the laceration to the Veteran's right eyelid was particularly serious or involved injury of the eye itself.  In July 1959, separation examination of the Veteran was conducted.  Abnormalities of "identifying body marks, scars, [and] tattoos" were noted by the examiner.  Specifically a 1/2 inch scar of the right upper eye was noted.  This appears to be a reference to an eye lid scar as clinical evaluation of the eyes was normal as was opthalmoscopic evaluation.  The Veteran's vision was also evaluated as normal, 20/20, in both eyes.  

In January 1979, a VA special eye examination of the Veteran was conducted.  The Veteran reported a history of eye injury during service.  Examination revealed essentially normal findings with some difficulty with near vision in both eyes.  The diagnosis was "presbyopia.  No evidence of ocular injury."

A July 1982 VA treatment record indicates that the Veteran had complaints of blurry vision.  A June 1982 VA medical report indicates that the Veteran reported complaints of burning and watery eyes for six months with a decrease in visual acuity.  Evaluation revealed visual acuity of 20/80 in one eye and 20/100 in the other.  

A July 1993 VA treatment record reveals that the Veteran had excess tearing of his right eye.  A history of right eye infection in 1992 was indicated along with "burning / tearing in both eyes '92 from a piece of tin going into iris."  

An August 1994 VA treatment record shows that the Veteran had complaints of eye discomfort and a foreign body sensation dating back two and a half months.   A January 1995 record reveals complaints of blurry vision.  A May 1996 record indicates the presence a chronic nevus and an inflamed carbuncle of the right eye.  

VA records reveal that the Veteran was diagnosed as having a meningioma, brain tumor.  In November 1997 surgical intervention was required with a craniotomy and resection of the tumor.  A November 1997 VA eye consultation revealed the presence of pre-surgical cataracts and that there was mild temporal constriction with generalized decrease in peripheral visual fields, particularly on the right, as a post-surgical symptom from the Veteran's brain surgery.  

In March 1999, a VA eye Compensation and Pension examination of the Veteran was conducted.  He reported a history of laceration and burn to the right eye during service.  A full visual examination was conducted and did identify some refractive error of both eyes.  The diagnosis was "history of injury, right eye, with no residuals."

VA outpatient eye treatment records dated in July and August 1999 reveal an assessment of "Fuch's Dystrophy" and constriction of the visual field of the right eye likely due to the meningioma.  

An April 2003 VA treatment record reveals that the Veteran reported decreased vision since his brain surgery in 1997.  He also reported that his eyes "got burnt" during service in 1957.  Refractive error was indicated as was abnormal visual field loss which was of "unclear etiology other than meningioma."  He was referred to a low vision specialist.  

A March 2006 private medical record from a Low vision specialist indicates a diagnosis of "decrease in vision secondary to meningioma tumor in 1997."  Refractive error was indicated and the Veteran was also evaluated to be "legally blind" based on visual field loss.  

November 2006 VA eye treatment records continue to show refractive error of the eyes along with decreased visual fields, with the restriction being worse on the right.  A December 2006 eye evaluation indicated that the Veteran had "moderate visual impairment in the right and left eye secondary to I suspect hypoxia of unknown etiology."  Follow up evaluation in March 2007 revealed continued visual impairment as previously noted. 

In May 2009, a private low vision evaluation of the Veteran was conducted and the diagnostic impression was "vision loss is secondary to cortical visual impairment secondary to tumor removal."  

In July 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported a history of blunt trauma to the right eye brow and a foreign body injury to the right eye during service in 1957.  Full examination was conducted.  The examiner indicated that there were no physical findings of residuals of an eye injury.  The diagnosis was age related presbyopia and cortical blindness.  The examiner's medical opinion was that any current eye disorder, or visual impairment, was not caused by the reported right eye injury during service.  

The evidence is against the Veteran's claim.  While the service treatment records do confirm a laceration to the Veteran's right eye lid during service, they do not reveal any injury to the eye itself.  His eyes and vision were normal on separation examination.  The Veteran has current eye disorders and decreased vision.  All of the medical evidence of record reveals that the Veteran's visual impairments manifested decades after separation from service.  His visual impairments are diagnosed as age related presbyopia and cortical blindness resulting from a meningioma.  The medical opinions of record do not relate these disabilities to service or the alleged right eye injury during service.  There is no physical evidence of any residuals of a claimed injury to the right eye during service.  

The preponderance of the evidence is against the claim for service connection for a right eye disability, claimed as a residual of injury to the right eye during service; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Service connection for a right eye disability, claimed as a residual of injury to the right eye during service, is denied.


REMAND

A VA cold injury protocol Compensation and Pension examination of the Veteran was conducted in June 2010.  The examiner indicated that he had reviewed the claims file.  However, he relied completely upon an inaccurate medical and cold injury, history provided by the Veteran.  The history of cold injury during service which the Veteran recounted, and the physician relied upon, indicated an alleged cold injury in January 1955.  Review of the record would have revealed that the Veteran did not enter service until July 1955.  The Veteran indicated that his feet allegedly turned blue from cold injury, in other statements of record he indicated that his feet turned black from cold injury; however his feet were normal on separation examination.  The Veteran indicated that he was allegedly hospitalized for 3 weeks for treatment of his in-service cold injury, yet service treatment records and service personnel records do not show any periods of hospitalization.  The examiner did not provide a complete diagnosis, but did relate the Veteran's current foot symptoms to a cold injury during service, despite the reported history being unsupported by the documents of record.  The record is three volumes in size and contains a large volume of records related to treatment of lower extremity symptoms such as foot pain and ankle pain which provide alternate etiologies for these symptoms such as tarsal tunnel syndrome and spine disabilities.  The June 2010 examination report is inadequate as it relies upon a patently inaccurate medical history and does not address the conflicting medical evidence of record.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The Veteran also has an appeal for TDIU pending.  TDIU benefits are based upon consideration of the Veteran's employability in light of all of his service-connected disabilities.  The record raises the issue of entitlement to service connection for meningioma, status post surgery.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction of this issue.  However, this issue potentially impacts upon the Veteran's TDIU claim.  The issue is referred to the AOJ for appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who conducted the June 2010 VA cold injury protocol examination.  

The examiner is informed that:  Service treatment records do not show any treatment for a cold injury to the feet during service; the Veteran entered service in July 1955 and could not have had an in-service cold injury in January 1955; service treatment records and service personnel records do not show any period of hospitalization during service; and the Veteran's feet were evaluated as normal on separation examination.  

The examiner should indicate an actual diagnosis of any foot disabilities that may be present.  

The examiner should review the evidence of record with attention to the service treatment records and provide the following opinion:

* Is it at least as likely as not, (50 percent or greater probability) that any current foot disorder, including skin and neuropathy, is related to a claimed cold weather injury during active service

* The examiner should specifically address the fact that the Veteran's feet were normal on separation examination without evidence of cold injury.

* The examiner should specifically address the volumes of medical evidence spanning the decades after service which fail to show symptoms of cold injury of the feet, or which relate foot symptoms to other etiology.  

The claims folder and a copy of this remand must be made available and reviewed by the physician.  The physician should provide complete rationale for all conclusions reached.

If the physician feels that the requested opinion cannot be rendered without resorting to speculation, the physician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If, the physician who conducted the June 2010 VA examination is unavailable, then the Veteran should be accorded the appropriate examination for cold injury to the feet.  The report of examination should include a detailed account of all manifestations of the foot disabilities found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should then provide the medical opinion and rational requested in paragraph 1 above.  

3.  Following completion of the above actions, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion / examination report.  If the medical opinion / examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report(s) must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claims for service connection for a bilateral foot disability, and TDIU.  Ensure that the issue of entitlement to service connection for meningioma, status post surgery is adjudicated prior to making a final adjudication on TDIU.   If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


